

116 S2243 IS: Payments Modernization Act of 2019 
U.S. Senate
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2243IN THE SENATE OF THE UNITED STATESJuly 24, 2019Mr. Van Hollen (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Expedited Funds Availability Act to require that funds deposited be available for
			 withdrawal in real-time, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Payments Modernization Act of 2019 . 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)Families in the United States spend billions of dollars in overdraft fees in part because they are waiting for checks to clear over a weekend or holiday.
 (2)The inefficient payment system in the United States drives families, especially those living paycheck to paycheck, to use high-cost financial services to access funds more rapidly.
 (3)A faster payment system would provide people of the United States immediate access to funds and relief for those who overdraw their accounts because their deposits are not available in real-time, helping families potentially save billions of dollars each year.
 (4)The United States lags behind other countries in the speed and efficiency of its payment system. (5)Central banks around the world have already implemented real-time payment systems, including in the United Kingdom, Australia, Mexico, Poland, Japan, and South Africa.
 (6)The Federal Reserve System was created by Congress on December 24, 1913, in response to the financial panic of 1907.
 (7)Since its beginning, the Federal Reserve System has played a crucial role in the payment system of the United States.
 (8)The role of the Federal Reserve System in providing payment services is— (A)to promote the integrity and efficiency of the payment mechanism; and
 (B)to ensure the provision of payment services to all depository institutions on an equitable basis and in an atmosphere of competitive fairness.
 (9)The Monetary Control Act of 1980 (title I of Public Law 96–221; 94 Stat. 132) provided the Board of Governors of the Federal Reserve System with the authority to oversee the payment system in the United States.
 (10)The Expedited Funds Availability Act (12 U.S.C. 4001 et seq.), enacted on August 10, 1987, provided the Board of Governors of the Federal Reserve System with full authority to regulate all aspects of the payment system, including the receipt, payment, collection, clearing of checks, and related functions of the payment system pertaining to checks.
 (11)In a July 2018 report on financial technology, the Department of Treasury acknowledged the important role of the Board of Governors of the Federal Reserve System in bringing real-time payment settlement services to the United States when the Department recommended the Board of Governors work to facilitate a faster retail payment system, in particular, for smaller financial institutions such as community banks and credit unions, noting that such institutions should also have the ability to access the most innovative technologies and payment services.
 (12)The authorities described in paragraphs (9) and (10) are more critical than ever given how the financial services sector has been defined as a vital component of critical infrastructure in the United States.
 (13)The role of the Board of Governors of the Federal Reserve System in the financial services sector will ensure the resiliency of the payment system in the United States.
 (14)The Board of Governors of the Federal Reserve System should develop a real-time interbank payment system to ensure that—
 (A)consumers are prioritized; (B)consumers and small businesses are protected from fraud and errors, including with respect to a payment initiated by a consumer or small business;
 (C)the payment system is open to increased competition; and (D)outsized entities do not monopolize the financial infrastructure of the United States.
 (b)PurposesThe purposes of this Act are— (1)to ensure that the United States has a safe, fast, efficient, equitable, and fair payment system;
 (2)to clarify that the Board of Governors of the Federal Reserve System has the existing authority to build a real-time payment system; and
 (3)to make certain that the Board of Governors of the Federal Reserve System follows through on implementing the system described in paragraph (2).
 3.DefinitionIn this Act, the term real-time has the meaning given the term in section 602 of the Expedited Funds Availability Act (12 U.S.C. 4001), as amended by section 4(a) of this Act.
		4.Requirement that funds deposited be available for withdrawal in real-time
			(a)Definitions
 (1)In generalSection 602 of the Expedited Funds Availability Act (12 U.S.C. 4001) is amended— (A)by redesignating paragraphs (20) through (25) as paragraphs (21) through (26), respectively; and
 (B)by inserting after paragraph (19) the following:  (20)Real-timeThe term real-time—
 (A)means any time; and (B)includes a Saturday, Sunday, and a legal holiday..
 (2)Technical and conforming amendmentSection 3 of the Check Clearing for the 21st Century Act (12 U.S.C. 5002(2)(D)(iv)) is amended by striking section 602(24) and inserting section 602(25).
 (b)Expedited funds availability schedulesSection 603 of the Expedited Funds Availability Act (12 U.S.C. 4002) is amended— (1)in subsection (a)—
 (A)in the subsection heading, by striking Next Business Day and inserting Real-time; (B)in paragraph (1)—
 (i)by striking Except as provided in subsection (e) and in section 604, in and inserting In; and (ii)in the matter following subparagraph (B) by striking not later than the business day after the business day on which and inserting in real-time when; and
 (C)in paragraph (2), in the matter preceding subparagraph (A), by striking not later than the business day after the business day on which and inserting in real-time after; and (2)by striking subsection (b) and inserting the following:
					
 (b)Permanent ScheduleFunds deposited in an account at a depository institution by a check drawn on a local or nonlocal originating depository institution shall be available for withdrawal in real-time.; 
 (3)by striking subsection (c); (4)by striking subsection (d);
 (5)by redesignating subsections (e) and (f) as subsections (c) and (d), respectively; (6)in subsection (c), as redesignated by paragraph (5)—
 (A)in paragraph (1)— (i)in subparagraph (A)—
 (I)by striking Not more than 4 business days shall intervene between the business day a and inserting A; (II)by inserting a comma after subparagraph (B);
 (III)by striking is; and (IV)by striking and the business day on which funds from such deposit are available for withdrawal and inserting shall be available for withdrawal in real-time; and
 (ii)in subparagraph (B), in the subparagraph heading, by striking paragraph and inserting subparagraph; and (B)in paragraph (2)—
 (i)by striking , (b), and (c) and inserting and (b); and (ii)in the paragraph heading, by striking temporary and permanent schedules and inserting permanent schedule; and
 (7)in subsection (d)(2), as redesignated by paragraph (5), by striking (c), or (e) and inserting or (c). (c)Safeguard exceptionsSection 604 of the Expedited Funds Availability Act (12 U.S.C. 4003) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in the paragraph heading by striking Next business day and inserting Real-time; and (ii)in the matter following subparagraph (D) by striking on the business day after the business day on which such cash or funds are deposited or, in the case of a wire transfer, on the business day after the business day on which and inserting in real-time after such cash or funds are deposited or, in the case of a wire transfer, in real-time after;
 (B)in paragraph (2)— (i)by striking , 603(c), or paragraphs and inserting paragraph; and
 (ii)by striking 603(e) and inserting 603(c); and (C)by striking paragraph (3)(B) and inserting the following:
						
 (B)any such funds deposited in excess of such amount shall be available for withdrawal in real-time.; (2)in subsection (b), in the matter preceding paragraph (1), by striking (c), or (e) and inserting or (c);
 (3)in subsection (c)(1), by striking (c), and (e) and inserting and (c); and (4)in subsection (d), by striking (c), and (e) and inserting and (c).
 (d)Miscellaneous provisionsSection 607 of the Expedited Funds Availability Act (12 U.S.C. 4006) is amended— (1)by striking subsections (a) and (b); and
 (2)by redesignating subsections (c) through (f) as subsections (a) through (d), respectively. (e)Regulations and reports by BoardSection 609 of the Expedited Funds Availability Act (12 U.S.C. 4008) is amended—
 (1)by striking subsections (d) and (f); and (2)by redesignating subsection (e) as subsection (d).
 5.Payments mandateThe Federal Reserve shall create a real-time payment system that— (1)at a minimum, conforms with the principles outlined in the final report of the Faster Payments Task Force of the Federal Reserve System;
 (2)allows end users have fast access to funds in real-time; (3)operates as a utility, allowing end users to reach any other end user, including unbanked, underserved and cross-border end users, regardless of the solution used by the end user;
 (4)prioritizes safety and soundness, consumer health, efficiency, and other relevant public interest considerations;
 (5)provides end users with the confidence and trust in the safety and security of the system by ensuring that—
 (A)fraud and errors are minimized and resolved quickly; and (B)the assets, accounts, and information of the end user are protected, even as payments cross different solutions;
 (6)has transparent operating information; and (7)ensures that there are no volume discounts made that disadvantage smaller financial institutions.